DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 2/15/2022 is acknowledged.  Claims 1-3 have been amended.  Claims 8-9 have been canceled.  Claims 1-7 and 10-17 are pending.  All of the amendment and arguments have been thoroughly reviewed and considered.    Applicant’s amendments and arguments were found persuasive to obviate the rejections of the prior Office action.  Accordingly, the rejections are withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(a)	In the last line of claim 3, the duplicate “a” in front “DNA” has been deleted.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments were found persuasive the closest prior art does not teach or suggest performing DNA extraction and amplification of genomic material from entrapped microorganisms on or in a filter as instantly claimed.   An updated search did not reveal prior art to provide either an anticipatory or obviousness type rejection against the claimed invention.    No prior art was found teaching the combination of method steps recited therein and accordingly, the instant invention is deemed novel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637